Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 December 21, 2021

The Court of Appeals hereby passes the following order:

A22A0688, A22A0689. MICHAEL D. CARNES v. CHANDRA PATTERSON.

      These cases originated as a contempt petition from a divorce decree. On April
21, 2021, the trial court found Michael Carnes in contempt. Carnes filed a pro se
notice of appeal from that order. On June 30, 2021, the trial court ordered that Carnes
be arrested and incarcerated until the contempt was purged. On July 2, 2021, the trial
court struck Carnes’ notice of appeal from the April 21 order on the basis that Carnes
was represented by counsel at the time of filing, which rendered the filing a nullity.
See Romich v. All Secure, Inc., __ Ga. App. __ (863 SE2d 179) (2021).
      In Case Number A22A0688, Carnes appeals the trial court’s order striking his
notice of appeal from the April 21 contempt order; in Case Number A22A0689,
Carnes appeals the July 2 incarceration order.1 We lack jurisdiction in both cases.
      First, the underlying action – a contempt petition from a divorce decree – is a
domestic relations case, which requires compliance with the discretionary appeal
statute. See Russo v. Manning, 252 Ga. 155, 155 (312 SE2d 319) (1984).
Accordingly, Carnes’ failure to file discretionary applications deprives us of
jurisdiction over these appeals.
      Second, the appeal in Case No. A22A0688 is moot. Although the trial court
struck the notice of appeal, the case was nonetheless transmitted to this Court, and we




      1
        Carnes appealed these rulings to the Supreme Court, which transferred the
matters to this Court. See Case Nos. S22A0177 and S22A0178 (Nov. 2, 2021).
dismissed the appeal.2 See Case No. A22A0359 (Oct. 19, 2021). Our dismissal acts
as res judicata with regard to the merits. Howard v. State, 289 Ga. 207, 207 (1) (710
SE2d 761) (2011). There is thus no need for this Court to consider the propriety of
the trial court’s order striking the notice of appeal. See In the Interest of S. A. D., 345
Ga. App. 631, 632 (814 SE2d 775) (2018) (“It is well settled that appellate courts
address only those rulings that may affect the proceedings below.”) (punctuation
omitted).
       For these reasons, we lack jurisdiction to consider these appeals, which are
hereby DISMISSED.

                                          Court of Appeals of the State of Georgia
                                                 Clerk’s Office, Atlanta,____________________
                                                                           12/21/2021
                                                 I certify that the above is a true extract from
                                          the minutes of the Court of Appeals of Georgia.
                                                  Witness my signature and the seal of said court
                                          hereto affixed the day and year last above written.


                                                                                         , Clerk.




       2
        Carnes appealed this ruling to the Supreme Court, which transferred the
matter to this Court. See Case No. S21A1287 (Aug. 24, 2021). We dismissed the
appeal for failure to comply with the discretionary appeal statute. See Case No.
A22A0359 (Oct. 19, 2021).